                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
RODNEY NICHOLSON,                               §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §         Case No. 6:17-CV-548-JDK-KNM
                                                §
RACEFAB, et al.,                                §
                                                §
       Defendants.                              §

     ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                         MAGISTRATE JUDGE

       The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this case has been presented for

consideration. The Report and Recommendation (Docket No. 22), filed on January 8, 2019,

recommends that Plaintiff’s Motion for Entry of Default Judgment (Docket No. 15) be granted.

No written objections have been filed by Defendants. The Court therefore adopts the findings and

conclusions of the Magistrate Judge as those of the Court. It is accordingly

       ORDERED that Plaintiff’s Motion for Entry of Default Judgment (Docket No. 15) is

GRANTED. The default judgment will be filed separately.

       ORDERED that all motions not previously ruled on are DENIED.

       So ORDERED and SIGNED this 26th day of February, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
